        Case 8:19-cr-00061-JVS Document 466 Filed 05/21/21 Page 1 of 1 Page ID #:6934

                                          81,7(' 67$7(6 ',675,&7 &2857
                                         &(175$/ ',675,&7 2) &$/,)251,$
                                              &5,0,1$/ 0,187(6  *(1(5$/




 &DVH 1R        6$&5 000-96                                                      'DWH     May 21, 2021


 3UHVHQW 7KH +RQRUDEOH      -$0(6 9 6(/1$ 86 ',675,&7 &2857 -8'*(
 ,QWHUSUHWHU

              Karlen Dubon                         1RW 3UHVHQW                                 1RW 3UHVHQW
              Deputy Clerk                   Court Reporter/Recorder                   Assistant U.S. Attorney


               86$ Y 'HIHQGDQW V           3UHVHQW &XVW %RQG        $WWRUQH\V IRU 'HIHQGDQWV     3UHVHQW $SS 5HW

0LFKDHO -RKQ $YHQDWWL                            127           ;      'HDQ 6WHZDUG                      127            ;



 Proceedings:         [IN CHAMBERS] MINUTE ORDER RE JURY QUESTIONAIRE

              The Court has reviewed the parties’ proposed jury questionnaire and thanks them for their
       cooperative efforts. (See Doc. No. 460.) The Court has the following comments:

                     1. Move the Juror Name/Juror Number block to the right side of the page. Stapling will likely
                         obscure the block in its present position.

                     2. The questionnaire should be paginated.

                     3. With regard to Question 38, the Court adopts the Government’s proposal.

                     4. Given that the Court will not read the indictment, is Question 50 necessary

                     5. The lawyers should be included in the list for Question 52.

                     6. In Question 59, delete the reference to the indictment.

                     7. In the jurat on the final page, the following should be included: “under laws of the United
                         States of America”. Also include “at Santa Ana, California.”



                                                                                                         : 0
                                                                 Initials of Deputy Clerk        kdu



&5                                      &5,0,1$/ 0,187(6  *(1(5$/                                       3DJH  RI 1
